Per curiam.
Mrs. Aleñe Kendricks was awarded $20,000 plus $5,000 attorney fees as the "just and adequate compensation” that is constitutionally mandated for the public taking of her property by the Department of Transportation. Ga. Const. 1976, Art. I, Sec. Ill, Par. I; Code Ann. § 2-301 (1). The Court of Appeals, in DOT v. Kendricks, 150 Ga. App. 9 (256 SE2d 610) (1979), affirmed the grant of attorney fees despite this court’s decision in DeKalb County v. Trustees, Decatur Lodge No. 1602, B. P. O. Elks, 242 Ga. 707 (251 SE2d 243) (1978), that attorney fees are not an element of "just and adequate compensation.” We reverse.
Mrs. Kendricks argues that she acquired a vested right in the attorney fees awarded to her in this case. It is axiomatic that she has acquired no vested right in the judgment of the trial court. Calhoun v. State Hwy. Dept., 223 Ga. 65 (153 SE2d 418) (1967); City of Valdosta v. Singleton, 197 Ga. 194 (28 SE2d 759) (1944). If this rule applies where there is a change of law by statute, then a fortiori, it also applies where there is a change of law by judicial decision. Dehco, Inc. v. State Hwy. Dept., 147 Ga. App. 476 (249 SE2d 282) (1978).

Judgment reversed.


All the Justices concur, except Nichols, C. J., and Undercofler, P. J., who concur specially.